333 S.W.3d 533 (2011)
STATE of Missouri, Respondent,
v.
Clyde HYLER, III, Appellant.
No. WD 72046.
Missouri Court of Appeals, Western District.
March 15, 2011.
Matthew Ward, for Appellant.
Mary H. Moore, for Respondent.
Before Division Two: KAREN KING MITCHELL, Presiding Judge, JOSEPH M. ELLIS, Judge and VICTOR C. HOWARD, Judge.

ORDER
PER CURIAM:
Clyde Hyler, III, appeals from his conviction by jury of one count of tampering in the first degree. An extended opinion would have no precedential value; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 30.25(b).